After a careful examination of the case and the authorities relied on by the parties, we have concluded that the Court of Civil Appeals, whose opinion will be reported herewith, was right in holding that the plat recorded by Ervin of his addition to the city of Dallas showed on its face a legal dedication of the land in controversy for a public way and justified the trial court in so instructing the jury. The following authorities clearly sustain the ruling: The City of Indianapolis v. Kingsbury,101 Ind. 209; Strunk v. Pritchett, 61 N.E. 973; City of San Francisco v. Bever, 36 P. 771; Hanson v. Eatsman, 21 Minn. 509; Lamar County v. Clements, 49 Tex. 354.
We think, also, that the court was right in holding that the descriptions in the two deeds made before the conveyance to Overand in Ervin's addition must be taken as referring to the map of his addition which he had shortly before caused to be recorded, and that *Page 60 
this justified the further holding that it was not thereafter in his power to revoke the dedication by the last named conveyance. City of Corsicana v. Zorn, 97 Tex. 217.
The judgment will therefore be affirmed.
Affirmed.